Title: To Thomas Jefferson from John Breckinridge, 16 February 1801
From: Breckinridge, John
To: Jefferson, Thomas



Dear Sir
Fayette (Kentucky) 16th. Feby. 1801.

The general beleif, which prevails here, that the present Marshall for this State, will not be reappointed, has induced Colo. Joseph Crockett to come forward as a candidate. I was not informed by him of his intentions untill this day.
His character, was, I presume, well known to you during his residence in the neighbourhood of Charottesville. It has suffered no diminution here.—In the exercise of all those virtues & good qualities, which constitute an upright & valuable citizen, he stands here, with estimation of all his acquaintances, second to no man. His public character is equally spotless. He fellow citizens have hitherto refused him nothing within gift which he has asked for; & he is now in the Senate of this State. He hitherto has been, & still is, a decided republican.—This much I feel myself bound to say in behalf of a man who on account of his modesty may be too backward in placing himself before you in that point of view in which he ought to stand.
We are still in a state of anxious solicitude here, respecting the election of president; but I confess I have charity enough still left to believe, that the representatives of the People have yet so much public virtue, & such a regard for character, as not to act directly counter to the sense & wishes of all. the people of America
With the greatest respect & Esteem I am dear Sir Your friend & Ob St.

John Breckinridge

 